         Case 2:21-cv-00016-MV-LF Document 2 Filed 01/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


CHRIS APALATEGUI,

        Plaintiff,

v.                                                                      No. 21-cv-016 MV-LF

SOUTHERN NEW MEXICO
CORRECTIONAL FACILITY,

        Defendant.


                              ORDER TO CURE DEFICIENCIES

        This matter is before the Court on Plaintiff Chris Apalategui’s pro se Letter Regarding

Civil Rights Violations (Doc. 1). The Letter alleges prison officials were deliberately indifferent

to Plaintiff’s medical needs in violation of 42 U.S.C. § 1983. However, it does not contain a

specific request for relief. Plaintiff also failed to prepay the $402 filing fee or, alternatively, file

a motion to proceed in forma pauperis along with a six-month inmate account statement. Plaintiff

must file his claims on the 42 U.S.C. § 1983 form complaint and address the filing fee within thirty

(30) days of entry of this Order. All filings must include the case number (21-cv-016 MV-LF).

Failure to timely refile the claims on the proper § 1983 form and address the filing fee will result

in dismissal of this action without further notice.

        IT IS ORDERED that within thirty (30) days of entry of this Order, Plaintiff shall: (1)

refile his claims on the § 1983 form complaint; and (2) either prepay the $402 filing fee or,

alternatively, file an in forma pauperis complaint along with an inmate account statement

reflecting transactions between July 6, 2020 and January 6, 2021.

        IT IS FURTHER ORDERED that the Clerk’s Office shall send Plaintiff a form § 1983
        Case 2:21-cv-00016-MV-LF Document 2 Filed 01/07/21 Page 2 of 2




complaint and a form motion to proceed in forma pauperis.



                                   ___________________________________________
                                   UNITED STATES MAGISTRATE JUDGE




                                              2
